 Case 1:12-cr-00629-VM Document 274 Filed 10/09/19 Page 1 of 5
                                                              USDC SIJ~Y
                                                             DOCUMENT

                                                                                             I'
                                                                                             1


UNITED STATES DISTRICT COURT                                 ELECTRON.ICALL y FILED
                                                                         ·~ ~
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x                         DATEmf,r:-1zk
                                                             DOC#:
                                                                   -'•
                                                                                    •
                                                                            --r---+~-        I1
CHRISTOPHER E. REESE,

                       Petitioner,                             12 CR 629 (VM)
                                                            :·'.16 Civ. 664 (VM)
          -    against -
                                                             :DECISION AND ORDER
UNITED STATES OF AMERICA,

                       Respondent.
-----------------------------------x
VICTOR MARRERO, United States District ~udge.

       Christopher E.            Reese    ("Reese")      is' currently serving a

sentence of 108 months of incarceration after a jury convicted

him     of     bank        fraud,       aggravated        identity       theft,       and

conspiracies to commit bank and wire fraud.                         On January 26,

2016, Reese filed a prose motion to vacate his sentence under

28    U.S.C.    Section         2255,    in    which   he    asserted       that    trial

counsel       Ronald       Garnett       ("Garnett")        provided     ineffective

assistance.       ( See the "Section 2255 Motion," Dkt. No.                        18 9 at

13-15.)       In particular, Reese alleged that Garnett failed to

discuss a plea offer with Reese until minutes before a March

8, 2013 pretrial conference (the "March 8 Conference"), and

that    Reese    rejected         the    plea    offer      only because       of    this

failure.       (See id.)        The Court denied the Section 2255 Motion

on August 1, 2018, finding that Reese discussed the plea offer

with    Garnett       at    a    March    7,    2013     meeting     (the    "March      7

Meeting")       in the Metropolitan Correctional Center                        ( "MCC") .
 Case 1:12-cr-00629-VM Document 274 Filed 10/09/19 Page 2 of 5



See    Reese    v.    United States,             317     F.    Supp.     3d 838,       848-49

(S.D.N.Y. 2018)            (the "August 1, 2018 Order"). The Court based

its    finding       on     evidence       including           two    MCC     visitor     logs

indicating Garnett was present in the MCC between 1:02 p.m.

and 3:10 p.m. on March 7,                  2013 for the specific purpose of

meeting Reese, Garnett's testimony that he met and discussed

the plea offer with Reese during at least part of that time

period,       and Reese's confirmation at the March 8 Conference

that he had previously reviewed the plea offer with Garnett.

See id. at 840-41, 844, 847-48.

       On September 3,             2019,    Reese moved pro se,                 under Rule

60 (b) ( 2)    of    the    Federal    Rules        of        Civil    Procedure        ( "Rule

60 (b) ( 2) ") , for relief from the August 1, 2018 Order, arguing

that newly discovered evidence warranted the vacatur of his

sentence.       (See "September 3,               2019 Motion," 0kt.              No.    273.)

Specifically,         Reese        attached        to     his        motion    an   "Inmate

Education Data Transcript" from the Federal Bureau of Prisons

that Reese contends purportedly reflects that he attended a

two-hour educational course called "Getting out by Going in"

from approximately 12:30 p.m. to 2:30 p.m. on March 7, 2013.

(See    id.     at    2,     4.)    Reese        argues        that     this    transcript

"conclusively establishes"                  that       the     March    7 Meeting        with

Garnett could not have occurred.                       ( See id. at 2.)




                                             2
 Case 1:12-cr-00629-VM Document 274 Filed 10/09/19 Page 3 of 5



        For the reasons set forth below,                         the Court DENIES the

September 3, 2019 Motion.

        The Court notes that, because Reese is a prose litigant,

his motion must be held to "less stringent standards than

formal       pleadings      drafted       by       lawyers."          Ferran      v.    Town   of

Nassau,      11 F.3d 21,          22   (2d Cir.          1993)        (internal quotation

marks     omitted).      The      Court     must          construe        Reese's        motions

"liberally       and     interpret         them           to    raise       the        strongest

arguments that they suggest." McPherson v. Coombe, 174 F.3d

276, 280 (2d Cir. 1999)                (internal quotation marks omitted).

        To prevail on a motion under Rule                             60 (b) ( 2) ,    a movant

must show that "(1) the newly discovered evidence was of facts

that    existed     at      the    time    of        trial      or     other      disposi ti ve

proceeding,        (2)      the    movant          must        have     been      justifiably

ignorant of them despite due diligence,                          (3) the evidence must

be admissible and of such importance that it probably would

have changed the outcome,                 and      (4)    the evidence must not be

merely cumulative or impeaching." United States v. Int'l Bhd.

of Teamsters,       247 F.3d 370,              392       (2d Cir.      2001). However,          a

motion under Rule 60 (b) ( 2) must be made "no more than a year

after the entry of the judgment" being challenged.                                      Fed. R.

Civ.    P.    60 (c) (1).    "This      limitations             period       is       absolute."

Warren v. Garvin, 219 F.3d 111, 114 (2d Cir. 2000)                                     (internal

quotation marks omitted).

                                               3
 Case 1:12-cr-00629-VM Document 274 Filed 10/09/19 Page 4 of 5



      The September 3, 2019 Motion foE relief from the August

1,   2018 Order is clearly untimely,                having been filed after

the absolute one-year limitations period set forth in Federal

Rule of Civil       Procedure     60 ( c) ( 1) .    Accordingly,       the motion

must be denied.

      Even if the September 3, 2019 Motion were not untimely,

it would nevertheless fail to satisfy the exacting standard

of Federal Rule of Civil Procedure                   60 (b) ( 2) .   Al though the

Inmate Education Data Transcript reflects that Reese attended

a two-hour educational program on March 7, 2013, that record

does not reflect conclusively the time of day that the program

occurred.     As    a   result,     the     transcript       does    not   support

Reese's statement that the educational program he attended

took place from approximately 12:30 p.m.                     to 2:30 p.m.       The

Inmate Education Data Transcript thus does not necessarily

contradict   a     finding   that    Reese         met   with   Garnett    on   the

afternoon of March 7, 2013, let alone conclusively establish

that the meeting did not occur. Consequently, the transcript

is not "of such importance that it probably would have changed

the outcome" of the Court's decision. This is particularly so

in light of two MCC visitor logs indicating that Garnett was

present in the MCC from 1:02 p.m. to 3:10 p.m.                        on March 7,

2013 in order to meet with Reese in particular,                         Garnett's

testimony that he met with Reese during at least a portion of

                                        4
 Case 1:12-cr-00629-VM Document 274 Filed 10/09/19 Page 5 of 5



that     time     period,     Reese's      confirmation              at    the   March     8

Conference that he reviewed the plea offer before declining

it,    and      the   Court's       finding        that        Reese's      alternative

interpretation of his confirmation at the March 8 Conference

was not credible. See Reese, 317 F. Supp. 3d at 844, 847-48.

Even the most generous interpretation of the Inmate Education

Data   Transcript         would    reflect     that       it    is    at    best merely

impeaching,       which     clearly       cannot     support         relief      from    the

judgment. See Teamsters, 247 F.3d at 392.

       For the reasons stated above, it is hereby

       ORDERED that         the motion of petitioner Christopher E.

Reese for relief from the Court's August 1, 2018 Order, Reese

v.    United     States,     317    F.    Supp.      3d    838       (S.D.N.Y.        2018),

pursuant     to    Rule     60 (b) ( 2)   of   the    Federal         Rules      of    Civil

Procedure (Dkt. No. 273) is DENIED.



SO ORDERED.



Dated:          New York, New York
                9 October 2019




                                           5
